Citation Nr: 0507371	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-29 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an original disability rating in excess of 30 
percent for post traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  He was awarded a Combat Infantryman's Badge.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for post traumatic 
stress disorder (PTSD) and assigned a 30 percent disability 
rating from December 12, 2002.    

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2004) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has submitted 
evidence of disability from PTSD, claimed the highest 
possible rating, and reported that he lost his last job due 
to the effects of PTSD.  He has thus satisfied each of the 
requirements for a claim for TDIU.  His inferred claim for a 
total rating based on individual unemployability is referred 
to the RO for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There is evidence which shows that the PTSD has worsened 
since the last examination.  In a February 2004 statement, 
the veteran stated that his PTSD symptoms have worsened and 
his medication had been doubled.  VA treatment records dated 
in February 2004 show that the veteran's dose of Sertraline 
was doubled.  VA mental health treatment records also show 
that the veteran's Global Assessment of Functioning (GAF) 
score has decreased since his last examination in January 
2003.  The examination report indicates that the veteran had 
PTSD with a GAF score of 58, which is indicative of moderate 
symptoms.  See American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2004).  A 
January 2005 VA treatment record notes that the veteran had a 
GAF score of 50, which is indicative of serious symptoms.  
Because of the evidence of worsening, a new examination is 
needed to determine the severity of the PTSD.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  

Because the veteran has reported that he lost his last 
employment due to PTSD, he must be afforded an opportunity to 
submit employment records showing the impact of his 
disability on employment.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

The claims folder contains mental health treatment records 
from the Dorn VA medical center from November 2002 to January 
2005.  The January 2005 record indicates that the veteran was 
seeing Dr. Ayers at a PTSD group in Greenwood.  The Board is 
obligated to seek the VA treatment records dated from January 
2005 and the treatment records from the PTSD group prior to 
adjudicating the appeal.  38 U.S.C.A. § 5103A(c)(2) (West 
2002).

Accordingly, this case is remanded for the following action: 

1.  Obtain all records of the veteran's 
treatment for PTSD at the Dorn VA Medical 
Center since January 2005, and all 
records of treatment by Dr. Ayers at the 
PTSD group.  

2.  Invite the veteran to submit records 
from his last employer showing that he 
lost his job due to PTSD.

3.  Afford the veteran a VA psychiatric 
examination to determine the severity of 
the service-connected PTSD.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review.

The examiner should report whether PTSD 
causes or would be expected to cause 
occupational and social impairment with 
reduced reliability and/or difficulty in 
establishing and maintaining effective 
work and social relationships.  

The examiner should also report whether 
PTSD causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations 
judgment, thinking, or mood.

The examiner should further report 
whether the PTSD causes total 
occupational and social impairment.   The 
examiner should also report the GAF score 
due solely to PTSD, if possible.  

3.  Then the AMC or RO should 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


